ICJ_124_TerritorialDispute_NIC_COL_2002-02-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE TERRITORIAL
AND MARITIME DISPUTE

(NICARAGUA v. COLOMBIA)

ORDER OF 26 FEBRUARY 2002

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND
TERRITORIAL ET MARITIME

(NICARAGUA c. COLOMBIE)

ORDONNANCE DU 26 FÉVRIER 2002
Official citation:

Territorial and Maritime Dispute { Nicaragua v. Colombia),
Order of 26 February 2002, I C.J. Reports 2002, p. 189

Mode officiel de citation:

Différend territorial et maritime (Nicaragua c. Colombie),
ordonnance du 26 février 2002, C.I.J. Recueil 2002, p. 189

 

Sales number
ISSN 0074-4441 N° de vente: 838

ISBN 92-1-070941-1

 

 

 
26 FEBRUARY 2002

ORDER

TERRITORIAL AND MARITIME DISPUTE
(NICARAGUA vy. COLOMBIA)

DIFFEREND TERRITORIAL ET MARITIME
(NICARAGUA c. COLOMBIE)

26 FEVRIER 2002

ORDONNANCE
189

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002 2002
26 février
Rôle général
26 février 2002 n° 124

AFFAIRE DU DIFFÉREND TERRITORIAL
ET MARITIME

(NICARAGUA c. COLOMBIE)

ORDONNANCE

Présents: M. GUILLAUME, président; M. SHI, vice-président; MM. RAn-
JEVA, HERCZEGH, FLEISCHHAUER, Koroma, MY HIGGINS,
MM. ParrA-ARANGUREN, KOOIMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, ELARABY, juges; M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe 1, et 48 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 6 décembre 2001, par
laquelle la République du Nicaragua a introduit une instance contre la
République de Colombie au sujet d'un différend concernant «un en-
semble de questions juridiques interdépendantes en matière de titres
territoriaux et de délimitation maritime, qui demeurent en suspens
entre la République du Nicaragua et la République de Colombie»;

Considérant que, le 6 décembre 2001, une copie certifiée conforme de
la requête a été transmise à la République de Colombie;

Considérant que la République du Nicaragua a désigné comme agent
S. Exc. M. Carlos Argüello Gomez; et que la République de Colombie a
désigné comme agent S. Exc. M. Julio Londono Paredes;

Considérant que, au cours d’une réunion que le Président de la Cour a

4
DIFFÉREND TERRITORIAL ET MARITIME (ORD. 26 IT 02) 190

tenue avec les agents des Parties le 20 février 2002, le Nicaragua a indiqué
qu'il souhaitait disposer d’un délai d’un an pour préparer son mémoire;
que la Colombie a déclaré qu’elle souhaitait disposer d’un délai de dix-
huit mois à compter du dépôt du mémoire du Nicaragua pour préparer
son contre-mémoire: et que le Nicaragua a indiqué qu'il ne voyait pas
d’objection au délai demandé par la Colombie,

Fixe comme suit les dates d'expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République du Nicaragua, le 28 avril 2003;

Pour le contre-mémoire de la République de Colombie, le 28 juin 2004;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-six février deux mille deux. en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Nica-
ragua et au Gouvernement de la République de Colombie.

Le président,
{ Signé) Gilbert GUILLAUME.

Le greffier,
{ Signé) Philippe COUVREUR.
